PUTNAM, Circuit Judge.
This case was in the nature of supplementary proceedings in reference to the publication of a letter referring to the decision of this court maintaining the bill and restraining its publication. The letter was, perhaps, strongly expressed, and not altogether accurate; but, clearly, we find no occasion to question its good faith, and without doubt it expressed the conclusions we reached, and on the whole we enter the following decree without further comment:
*746The order of the District Court is reversed, and the appellant recovers its costs of appeal.